The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 3, 2014

                                       No. 04-13-00831-CR

                                     Douglas Oneil BARNES,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 198th Judicial District Court, Bandera County, Texas
                                   Trial Court No. CR13-001
                          Honorable M. Rex Emerson, Judge Presiding

                                          ORDER
        On March 18, 2014, appellant’s court-appointed counsel filed a brief and a first amended
motion to withdraw in accordance with Anders v. California, 386 U.S. 738 (1967). On March 21,
2014, we issued an order advising appellant of his right to file his own brief and giving appellant
forty-five (45) days from the date of our order to file any pro se brief. Appellant did not file a pro
se brief within the time provided. This appeal was therefore ready to be submitted to the court.

       However, on June 25, 2014, before this appeal was set for submission, the Texas Court of
Criminal Appeals instructed that court-appointed counsel who files an Anders brief must “take
concrete measures to initiate and facilitate the process of actuating his client’s right to review the
appellate record, if that is what his client wishes.” Kelly v. State, No. 0702-13, 2014 WL
2865901, at *3 (Tex. Crim. App. 2014). The Court of Criminal Appeals further instructed that
when an appellant files a motion for access to the appellate record, the court of appeals must
specify the procedure for an appellant to obtain the record in that particular case. Id., at *4.

       In light of the posture of this appeal, appellant is advised that if he desires to
exercise his right to review the appellate record, he must file a written request for access to
the record with this court by July 17, 2013. Any such request must reference this appeal and
be mailed to:

       Fourth Court of Appeals
       300 Dolorosa, Suite 3200
       San Antonio, Texas 78232
        If appellant timely requests access to the record, the deadline to file appellant’s pro se
brief will be reset. Otherwise, this case will be set for submission to the court.




                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court